PER CURIAM.
Based upon the substantial, competent evidence adduced below that the appellants’ citrus trees have been exposed to citrus canker by virtue of their proximity to other diseased citrus trees, we affirm the immediate final order issued by the appellee permitting the removal of the appellants’ trees. See Haire v. Fla. Dept. of Agrie. & Consumer Servs., 870 So.2d 774 (Fla.2004); Sapp Farms, Inc. v. Fla. Dept. of Agrie, and Consumer Servs., 761 So.2d 347 (Fla. 3d DCA 2000); Nordmann v. Fla. Dept. of Agric, and Consumer Servs., 473 So.2d 278 (Fla. 5th DCA 1985); Denney v. Conner, 462 So.2d 534 (Fla. 1st DCA 1985).
Affirmed.